—In a proceeding, inter alia, pursuant to CPLR article 78 to review various determinations of the Office of Court Administration dated September 5, 1991, which terminated, displaced, or reassigned members of the Court Officers Benevolent Association of Nassau County with permanent civil service status, the petitioners appeal from a judgment of the Supreme Court, Queens County (Leviss, J.), entered May 12, 1992, which, inter alia, denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The petitioners’ contention that the Supreme Court should have ordered civil service examinations to be held is raised for the first time on appeal. Thus, it is not properly before this Court (see, Matter of Niblock v Niblock, 181 AD2d 825; Fresh Pond Rd. Assocs. v Estate of Schacht, 120 AD2d 561). Lawrence, J. P., O’Brien, Joy and Florio, JJ., concur.